Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions

.

AMENDED AND RESTATED MARKETING AGREEMENT

 

This Amended and Restated Marketing Agreement (the “Agreement”) is made
effective as of the 5th day of November 2007 (the "Effective Date"), by and
between Emergent BioDefense Operations Lansing Inc. (formerly known as BioPort
Corporation), a Michigan corporation having offices at 3500 N. Martin Luther
King, Jr., Blvd., Lansing Michigan 48906 (“Emergent”) and Intergen N.V., a
corporation of the Netherlands Antilles, its address being c/o Tarma Trust
Management, Castorweg 22-24, Curacao, Netherlands Antilles (“Intergen”)
(Emergent and Intergen each a “Party” and collectively the “Parties”).

 

WHEREAS, Intergen and Emergent entered into an Amended and Restated Marketing
Agreement, effective January 1, 2000 (the “Prior Agreement”), whereby Intergen
agreed to serve as Emergent’s representative in certain countries in the Middle
East and North Africa with regard to the promotion and sale of BioThrax®
(Anthrax Vaccine Adsorbed) and such other vaccines against biological warfare
threat agent for which Emergent obtains approval;

 

WHEREAS, the Prior Agreement, as amended by Supplement No. 1 on September 15,
2006, expired on the Effective Date;

 

WHEREAS, Intergen represents that it has made substantial progress in promoting
the sale of BioThrax in the Middle East, and, in particular, in Saudi Arabia;

 

WHEREAS, Emergent acknowledges that the progress that Intergen has made to date
in developing a market for BioThrax in the Middle East has been at Intergen’s
own cost; and

 

WHEREAS, the Parties desire to extend the relationship established by the Prior
Agreement, and amend and restate the Prior Agreement in its entirety, to provide
Intergen with the opportunity to consummate the sales on which it has been
working;

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be bound, agree as follows:

 

1.        Definitions. For purposes of this Agreement, the terms listed below
shall have the meaning ascribed to them in this Section 1:

 

“Affiliates,” when used with respect to a particular Person, means a Person
that, directly or indirectly, controls, is controlled by or is under common
control with such particular Person. For purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“BioThrax” means BioThrax® (Anthrax Vaccine Adsorbed).

 

“Confidential Information” means information relating to the business,
prospective business, technical processes, finances, price lists, customer
lists, employees, facilities, operations, financial condition and results,
inventions, improvements, trade secrets, know-how, processes,

 

1

--------------------------------------------------------------------------------



formulas, methods, assays, data, instrumentation, sales and marketing strategy,
standard operating procedures, clinical trials, non-clinical studies, study
protocols, investigators’ brochures, manufacturing processes, and other
technical or scientific information in written, electronic or oral form, whether
or not marked as “confidential” or “proprietary.” Notwithstanding the above,
Confidential Information shall not include (a) information that is now in, or
hereafter enters, the public domain through no fault of the receiving party; (b)
information that was previously known by the receiving party independently of
the disclosing party; (c) information that is independently developed by the
receiving party; (d) information that is disclosed with the written approval of
the other party; (e) information that is received from a third party without a
duty of confidentiality.

 

“Contract” means any written, legally binding, unconditional and irrevocable
commitment to purchase Product, subject only to the condition of delivery of
Product, between Emergent and a customer in the Territory, provided that
Intergen (a) introduced the customer to Emergent and (b) engaged in meaningful
activity that led to the purchase transaction, as reasonably determined by
Emergent, provided further that the foregoing provision shall not apply prior to
November 5, 2008.

 

“Contract Value” means the total committed face dollar amount of a Contract,
regardless of the duration of such Contract.

 

“Dollars” and “$” means dollars in the legal tender of the United States of
America.

 

“Emergent” means Emergent and its Affiliates.

 

“Malaysian Venture” means the relationship between Emergent and Nine Bio
National Institute for Natural Products, Vaccines and Biologicals regarding the
joint development and commercialization of biodefense countermeasures and other
medical products and the entity or entities formed pursuant to that
relationship.

 

“Net Sales” means the actual amount of the payment to, and funds received by,
Emergent for the sale of Product under a Contract (“Gross Sales”), less the
following deductions: (a) any discounts actually granted by Emergent; (b)
chargebacks, retroactive price reductions or allowances actually allowed or
granted; (c) rebates actually paid or credited; (d) amounts actually repaid or
credited by reason of rejections, recalls, defects or returns and all reasonable
expenses incurred in processing such returns; (e) taxes (such as sales, use,
import, or export taxes) actually paid; and (f) freight, insurance and other
transportation charges actually incurred; provided however, that the amounts set
forth in subsections (e) and (f) shall not exceed in the aggregate seven and
one-half percent (7.5%) of Gross Sales; provided, however, that, for purposes of
calculating Net Sales of Product sold by the Malaysian Venture to customers in
the Territory, Gross Sales shall mean the actual amount of the payment to, and
funds received by, Emergent for the sale of Product to the Malaysian Venture
(and not the amount of the payment by a customer in the Territory to the
Malaysian Venture for the sale of Product under a Contract).

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, joint stock companies, joint
ventures, associations, companies, trusts, lenders, trust companies, land
trusts, business trusts, or other organizations, irrespective of whether they
are legal entities, and governments and agencies and political subdivisions
thereof.

 

“Products” means the products set forth on Schedule 1 hereto.

 

“Reimbursable Out-of-Pocket Expenses” means commissions and fees payable to
third-party, non-Affiliate consultants, distributors, agents, and other
representatives (including third parties performing FCPA due diligence) retained
by Intergen or reasonably required by a customer in the Territory for the
execution of a Contract or the consummation of a sale thereunder.

 

2

--------------------------------------------------------------------------------



 

“Term” means November 5, 2007 through and including November 5, 2008, unless
earlier terminated pursuant to the terms of the Agreement or extended by
operation of Section 7.2 of the Agreement or by written amendment executed by a
duly authorized representative of each Party.

 

“Territory” means the countries specifically set forth on Schedule 2 hereto;
provided however that the Territory does not include any country to which export
of Products is prohibited by the USG.

 

“USG” means the United States Government.

 

2.

APPOINTMENT

 

2.1      Emergent appoints Intergen to be its marketing representative with
regard to the sale and promotion of the Products in the Territory.

 

 

2.1.1

Intergen’s appointment shall be exclusive until November 5, 2008.

 

 

2.1.2

If the Agreement is extended beyond November 5, 2008, Intergen’s appointment
shall become non-exclusive.

 

 

2.1.3

Emergent shall have the right to retain other representatives for the sale and
promotion of the Products in the Territory; provided however, that (1) Emergent
shall notify Intergen in advance of the appointment of any such representatives
and (2) Intergen and Emergent shall work together to minimize any interference
between Intergen and such third party representative.

 

 

2.1.4

For the avoidance of doubt, the sale of Products in the Territory by the
Malaysian Venture shall be considered for purposes of this Agreement as the sale
of Products by Emergent. Notwithstanding the foregoing, Intergen agrees that it
shall not, directly or indirectly, pursue a legal claim, lawsuit, or other
action against Emergent or the Malaysian Venture for any purported violation of
Section 2.1.1 of this Agreement as a result of the sale by the Malaysian Venture
of Product to any customer in the Territory.

 

2.2      During the Term, Intergen shall provide services to Emergent in
accordance with the terms and conditions set out in this Agreement.

 

2.3      The Parties acknowledge and agree that Intergen shall have the right
to, in its sole discretion, hire such employees, engage such consultants and
appoint such agents as it deems appropriate to perform its obligations
hereunder, at Intergen’s cost pursuant to Article 6, below. Intergen further
agrees that such consultants, employees or agents shall be bound by the
obligations and restrictions set forth in Sections 3.2, 12, and 13, below.
Intergen shall be responsible for compliance by its employees, consultants, and
agents with the terms of this Agreement.

 

3.

DUTIES OF INTERGEN

 

3.1      Throughout the term of this Agreement, Intergen shall perform a variety
of marketing and other activities as follows:

 

3.1.1   Assist Emergent with the promotion and sale of the Products throughout
the Territory and assist with inquiries or orders received for Products;

 

3

--------------------------------------------------------------------------------



 

3.1.2   Advise Emergent on advantageous pricing structures for the Products,
from time to time;

 

3.1.3   Safeguard the property, rights, and interests of Emergent and assist
Emergent in taking all steps to defend the rights of Emergent;

 

3.1.4   Assist Emergent with promptly obtaining and maintaining all licenses,
permits and authorizations as may be required from time to time in connection
with the supply of the Products to the Territory;

 

3.1.5   Supply customers and potential customers with (i) such literature as may
be commercially prudent for the purpose of promoting sales of the Products
within the Territory and (ii) catalogs and such other information that are
necessary for proper presentation and solicitation of Product sales;

 

3.1.6   Promptly forward to Emergent a duplicate copy of every communication,
letter, opportunity and order relating to the supply of the Products (directly
or indirectly) to Persons in the Territory;

 

3.1.7   Keep Emergent informed from time to time as to the market for the
Products in the Territory, the prices at which customers and potential customers
are prepared to buy the Products, and use its best efforts to give Emergent
notice of any change in the market price structure for the Products;

 

3.1.8   Take all reasonable and necessary steps to ensure that sales of Products
to Persons in the Territory will be used for the internal requirements of the
Persons acquiring the Products from Emergent and such Products are not acquired
for purposes of resale or other transfer into the private or foreign public
sectors;

 

3.1.9   Take all reasonable and necessary steps to ensure that its sales of
Products to Persons in the Territory are under terms and conditions that do not
undermine other existing or potential sales of Products outside the Territory;
and

 

 

3.1.10

Provide periodic reports of its progress to Emergent, including the following:

 

 

(a)

an annual marketing plan to be provided on or before February 15, 2008 for the
2008 calendar year and on or before December 31, 2008 for subsequent years, if
the Agreement is extended;

 

 

(b)

Provide a report of its progress to Emergent on a quarterly basis and at such
additional times as is reasonably requested by Emergent. This document shall
include, at a minimum, a report of Intergen’s progress during the preceding
period, a list of all Contracts executed during the preceding period, and a
summary of Intergen’s planned marketing and sales activities for the upcoming
period;

 

 

(c)

an annual report that summarizes all marketing efforts and sales for each
calendar year; and

 

 

(d)

such other reports as are reasonably requested by Emergent.

 

3.2.

Intergen shall perform the above-described obligations in accordance with the
highest

 

4

--------------------------------------------------------------------------------



business standards and with its best efforts, and will not perform any acts that
will or may reflect adversely upon the business, integrity, or goodwill of
Emergent. Intergen shall not, and shall ensure that its officers, employees and
agents do not, make any representation or give any warranty in relation to the
Products other than those that are contained in Emergent’s then-current package
insert, unless authorized by Emergent in advance and in writing. Intergen shall
not sell, offer to sell, or offer pricing on Product to any customer directly,
nor shall it accept orders or make contracts on behalf of Emergent, without
Emergent’s prior written authorization. Intergen shall not incur any liability
on behalf of Emergent or pledge Emergent’s credit.

 

3.3      Intergen shall provide Emergent with access to all invoices, books,
accounts and records relating to Reimbursable Out-of-Pocket Expenses.

 

4.

DUTIES OF EMERGENT

 

Emergent shall:

 

4.1      Apply for the regulatory approvals and/or waivers necessary to sell
Products in the Territory, with Intergen’s assistance;

 

4.2      Supply Intergen, at the expense of Emergent, with (i) such literature
as Intergen shall reasonably request from time to time for the purpose of
promoting sales of the Products within the Territory, provided that the
information requested by Intergen does not contravene applicable regulatory
restrictions on the promotion and sale of pharmaceutical products, and (ii)
catalogs and such other information as, in Emergent's opinion, are necessary for
proper presentation and solicitation of Product sales;

 

4.3      Forward to Intergen a copy of each order for Products in the Territory
during the Term and each invoice associated with such order;

 

4.4      Permit Intergen, during the Term, to indicate that Intergen is the
marketing representative of Emergent for the Products in the Territory, subject
to such indication having been previously approved in writing by Emergent (such
approval not to be unreasonably withheld or delayed), including by nameplate at
its office and/or in written communications;

 

4.5      Provide Intergen with access to all invoices, books, accounts and
records relating to the calculation of Net Sales;

 

4.6      Take, particularly in light of the preferred customer status to be
granted to the USG in terms of pricing and the Products supplied, all reasonable
and necessary steps to ensure that sales of Products to Persons in the Territory
will be used for the internal requirements of the Persons acquiring the Products
from Emergent and such Products are not acquired for purposes of resale or other
transfer into the private or foreign public sectors;

 

4.7      Take all reasonable and necessary steps to ensure that sales of
Products to Persons outside of the Territory are under terms and conditions that
do not undermine sales of Products within the Territory; and

 

4.8      Advise Intergen, in writing, of all established policies and procedures
of Emergent by which Intergen shall be expected to abide and shall promptly
notify Intergen, in writing, of any changes to such policies and procedures.

 

5

--------------------------------------------------------------------------------



5.

MUTUAL INDEMNIFICATION

 

5.1      Except to the extent of Emergent’s indemnity obligation under Section
5.2, below, Intergen shall indemnify, defend, and hold Emergent (including its
officers, directors, employees, representatives and stockholders) harmless from
and against any and all liabilities, claims, demands, damages, costs, expenses,
or money judgments, including reasonable attorneys’ fees (collectively,
“Liabilities”), incurred by or rendered against Emergent, that arise out of (a)
the breach by Intergen of any of its representations, warranties, or obligations
under this Agreement or (b) the gross negligence or willful misconduct of
Intergen or anyone acting under or through Intergen.

 

5.2      Except to the extent of Intergen’s indemnity obligation under Section
5.1, above, Emergent shall indemnify and hold Intergen (including its officers,
directors, employees, representatives and stockholders) harmless from and
against any and all Liabilities incurred by or rendered against Intergen that
arise out of (a) the Product’s failing to meet product specifications, including
claims for product liability, (b) the breach by Emergent of any of its
representations, warranties or obligations under this Agreement, or (c) the
gross negligence or willful misconduct of Emergent or anyone acting under or
through Emergent.

 

5.3      In no event shall either Party be liable under this Agreement to the
other for any incidental, special, exemplary or consequential damages, even if
it has been notified of the possibility of such damages.

 

6.

COMPENSATION AND EXPENSES

 

6.1      In compensation for the marketing services provided by Intergen under
this Agreement, Emergent shall pay to Intergen a fee with respect to any
Contract executed during the Term. The amount of the fee shall be seventeen and
one-half percent (17.5%) of Net Sales. For the avoidance of doubt, no fee shall
be due or payable to Intergen with respect to (a) any resales of Product made by
the U.S. government or a foreign government in the Territory or (b) during the
non-exclusive period, if any, sales procured by marketing representatives other
than Intergen.

 

6.2      Intergen shall be responsible for all out-of-pocket expenses incurred
by it in the performance of its duties hereunder, including without limitation
all commissions and fees payable to third-party consultants, distributors,
agents, and other representatives retained by Intergen or reasonably required or
identified by a customer in the Territory for the execution of a Contract or the
consummation of a sale thereunder in the Territory; provided that Emergent shall
reimburse Intergen for Reimbursable Out-of-Pocket Expenses attributable to a
particular Contract up to a maximum of [**] percent ([**]%) of each Net Sale
associated with that Contract. For the avoidance of doubt, Intergen shall not be
responsible for any commissions or fees paid to parties retained by Emergent at
Emergent’s discretion.

 

6

--------------------------------------------------------------------------------



6.3      A sale of Products to a customer in the Territory that results from a
Contract that was executed prior to the expiration of the Term shall be deemed
to be a sale under this Agreement for which Intergen shall be paid fees in
accordance with Section 6.1, regardless of whether delivery of Product is
completed or payment is made during the Term.

 

6.4      If Intergen produces a written firm order for the purchase of Product
from a customer in the Territory prior to November 5, 2008, and such order
results in the execution of a Contract for the sale of Product on or before May
5, 2009, Intergen shall be entitled to the fee provided in Section 6.1 and
applicable reimbursement provided in Section 6.2.

 

6.5      Emergent shall provide Intergen with a report of Net Sales on a
quarterly basis on or before the 15th day following the close of each calendar
quarter. Within fifteen (15) days of receipt of each quarterly Net Sales report,
Intergen shall issue to Emergent an invoice for the fee and reimbursement due
for such quarter under Sections 6.1 and 6.2, above. The amounts due shall be
paid by Emergent in Dollars within fifteen (15) business days after Emergent’s
receipt of payment from the customer(s) corresponding to the amount covered in
the invoice that Intergen issued to Emergent. Intergen shall deliver to Emergent
an acknowledgement of receipt of any fee or reimbursement of expenses due
hereunder within fourteen (14) days of receipt of payment.

 

6.6      In the event that Emergent fails to make any payment due under this
Agreement to Intergen by the due date for such payment, Intergen may impose
interest on the unpaid balance at the annual rate of twelve percent (12%),
commencing as of the date on which the payment was due and continuing until
payment in full is received by Intergen.

 

6.7      The Parties agree that Intergen may present additional sales
opportunities to Emergent outside of the Territory on a non-exclusive basis;
provided that nothing herein precludes Emergent from offering exclusive
marketing rights to a third party outside the Territory at any time and Intergen
shall not hold itself out as Emergent’s marketing representative or market,
promote, or offer for sale Products in any territory not specifically authorized
in advance by Emergent in writing. To the extent that Intergen presents to
Emergent a sales opportunity outside of the Territory, the Parties shall
negotiate in good faith the compensation due to Intergen, if any.

 

7.

TERM AND TERMINATION

 

7.1      This Agreement shall commence on the Effective Date and shall terminate
on November 5, 2008, unless earlier terminated pursuant to the terms of the
Agreement or extended by operation of Section 7.2, below, or by written
amendment executed by a duly authorized representative of each Party.

 

7.2      This Agreement shall be extended automatically for an additional three
(3) year term (November 5, 2008 through and including November 5, 2011) on the
terms and conditions set forth herein, in the event that, on or prior to
November 5, 2008:

 

7.2.1   Emergent executes one or more Contracts for the sale of Product to
customers in the Territory (other than Contracts obtained through the activities
of the Malaysian Venture) with an aggregate Contract Value of at least fifteen
million Dollars ($15,000,000); or

 

7.2.2   Intergen procures a written firm order for at least fifteen million
dollars ($15,000,000) for the purchase of Product from a customer in the
Territory prior to November 5, 2008, and such order results in the execution of
a Contract for the sale of Product in the Territory on or before May 5, 2009
with a Contract Value of at least fifteen million Dollars ($15,000,000). If the
Contract Value includes options to purchase Product at the discretion of the
customers and such options are not exercised within one (1) year from the date
of the Contract, such that the

 

7

--------------------------------------------------------------------------------



$15,000,000 threshold is not met, the extension shall terminate on the one year
anniversary of the Contract.

 

7.3      If this Agreement is extended pursuant to Section 7.2, above, Emergent
shall be entitled to immediately terminate this Agreement on written notice to
Intergen if one or more customers in the Territory terminates a Contract or
fails to honor a Contract to purchase Product from Emergent, such that the
aggregate Gross Sales fail to reach the required $15,000,000 threshold.

 

7.4      Either Party may terminate this Agreement at any time by notice in
writing to the other Party if the other Party commits a material breach of any
of the material provisions of this Agreement and fails to remedy that breach
within sixty (60) days from the date of the notice of breach.

 

7.5      The termination of this Agreement shall not affect any accrued rights
or liabilities of either Party.

 

8.

DISPUTE RESOLUTION AND GOVERNING LAW

 

All disputes arising between the Parties shall be finally settled by binding
arbitration before a single arbitrator in Lansing, Michigan, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. Any
award rendered by the arbitrator shall be final and may be enforced by any court
of competent jurisdiction. This Agreement shall be governed by and construed in
accordance with laws of the State of Michigan, excluding any conflicts of law
rules that would refer the choice of law to another jurisdiction.

 

9.

NON-SOLICITATION

 

Intergen agrees that during the Term, and for a period of twelve (12)
consecutive months after termination, Intergen will not i) directly or
indirectly induce or attempt to induce or otherwise counsel, advise, solicit or
encourage any employee to leave the employ of Emergent or accept employment with
any other person or entity, ii) directly or indirectly induce or attempt to
induce or otherwise counsel, advise, solicit or encourage any person who at the
time of such inducement, counseling, advice, solicitation or encouragement had
left the employ of Emergent within the previous six (6) months to accept
employment with any person or entity besides Emergent; and iii) solicit,
interfere with, or endeavor to cause any customer, client, or business partner
of Emergent to cease or reduce its relationship with Emergent or induce or
attempt to induce any such customer, client, or business partner to breach any
agreement that such customer, client, or business partner may have with
Emergent.

 

10.

EMERGENT AUTHORIZED REPRESENTATIVE

 

Intergen shall take direction and guidance in performing its services hereunder
from Daniel J. Abdun-Nabi, Secretary of Emergent, or such other persons as
Emergent may designate in writing.

 

11.

INDEPENDENT CONTRACTORS

 

With respect to the subject matter of this Agreement, the Parties are and remain
independent contractors. This Agreement shall not be deemed to create a joint
venture, partnership, association, or agency between the Parties. Nothing in
this Agreement shall be construed to authorize Intergen to be a distributor,
partner, or joint venturer with Emergent with respect to the Product. Intergen
is not authorized to incur or create any obligation express or implied on behalf
of Emergent or to bind Emergent in any manner whatsoever. The Parties understand
and agree that this Agreement is not a contract of employment, or an offer to
enter into a contract of

 

8

--------------------------------------------------------------------------------



employment. The Parties further agree that Intergen shall have sole control of
the manner and means of performing the services. Emergent shall not have the
right to require that Intergen or its employees do anything that would
jeopardize the relationship of independent contractor between the Parties.
Intergen shall have the right to appoint and shall be solely responsible for its
own workforce.

 

12.

COMPLIANCE WITH LAWS

 

In performing its obligations hereunder, Intergen shall comply with all existing
and future applicable treaties, laws, statutes, rules and regulations. Intergen
covenants and agrees to perform its duties and responsibilities under this
Agreement in accordance with the highest standards of ethical business conduct
and will not engage in any acts or activities that are illegal or that may
adversely affect or reflect on the business, integrity or goodwill of Emergent.
Intergen agrees to take no action that it believes might cause itself or
Emergent to be in violation of international, federal, state or local laws or
regulations or of Emergent’s policies and procedures. Without limiting the
generality of the foregoing, Intergen represents, warrants and agrees as
follows:

 

12.1    Intergen will comply with all applicable laws and regulations regarding
the promotion, marketing and sale of pharmaceutical products.

 

12.2    Intergen will comply with all applicable anti-bribery, anti-corruption
and anti-gratuity laws, including the United States Foreign Corrupt Practices
Act (“FCPA”). Intergen will prohibit its employees, representatives and other
agents from involvement with the payment or giving of anything of value, either
directly or indirectly, to an official of any government, political party or
official thereof, any candidate for foreign political office, or any official of
an international organization, for the purpose of influencing an act or decision
in its official capacity, or inducing that official to use his/her influence
with any government, to assist Emergent in obtaining or retaining business for
or with, or directing business to, any person, or for obtaining an improper
advantage. Intergen will ensure that no part of the fees paid by Emergent
hereunder are used to make any improper or illegal payments.

 

12.3    At such times as may be requested by Emergent, Intergen will certify
that: (1) it understands the requirements of all applicable anti-bribery,
anti-corruption and anti-gratuity laws, including but not limited to the FCPA;
(2) it has complied with all applicable laws and regulations and Emergent’s
policies and procedures; (3) it has, specifically, not made, offered to give or
agreed to give anything of value, directly or indirectly, whether in cash or in
kind to or for the benefit of any government official, foreign official,
political party, political party official, candidate for political office, or
official of an international organization, for the purpose of carrying out this
Agreement; and (4) it does not know or have any reason to believe that any
employee, agent, representative or other person retained by Intergen has
violated any of the foregoing.

 

12.4    Intergen acknowledges that EBSI, the parent company of Emergent, is a
publicly traded company on the New York Stock Exchange. Intergen acknowledges
that the laws and regulations prohibiting “insider trading,” including the
purchase or sale of securities of a company while in the possession of material
information that has not been generally disclosed in the marketplace. Intergen
represents that it may have access to certain material nonpublic information of
EBSI, Emergent, and/or their Affiliates and will not engage in insider trading
or disclose such information to any third parties.

 

12.5    Intergen acknowledges that certain materials and information that may be
provided under this Agreement may be subject to the export laws and regulations
of the USG and other jurisdictions and that any use or transfer of such products
and information may require

 

9

--------------------------------------------------------------------------------



authorization under applicable laws and regulations. The Parties agree that they
will not use, distribute, transfer, view or transmit such products or
information, except in compliance with applicable export control rules. The
Parties also agree to sign written assurances and other export related documents
as may be required for compliance with applicable export regulations.

 

12.6    Intergen will notify Emergent immediately if Intergen becomes aware of,
or has reason to believe that there has been, a violation of any applicable
treaty, statute, rule, or regulation.

 

12.7    In the event that Intergen violates applicable law, this Agreement will
immediately terminate without the need for notice and Intergen will forfeit its
right to any accrued and unpaid fees under this Agreement.

 

13.

CONFIDENTIALITY

 

13.1.   During the Term and for a period of five (5) years following the end of
the Term, each Party will keep confidential, and not disclose to any third
parties, any and all Confidential Information received from the other Party;
provided that the Parties may disclose Confidential Information to potential
customers, customers, employees, and agents to the extent reasonably necessary
to implement the provisions of this Agreement. Prior to any such disclosure, the
disclosing Party shall make such persons aware of its obligations of
confidentiality under this Agreement and shall at all times use its best efforts
to procure compliance by such persons therewith.

 

13.2.   Notwithstanding the provisions of Section 13.1, the Parties agree that
the terms and conditions of this Agreement may be disclosed to the USG in
connection with the negotiation of a procurement contract or the sale of any
Product, or as otherwise required by law.

 

13.3.   Either Party may demand the return of the Confidential Information at
any time by notice in writing given to the other Party. On the giving of such
notice, the Party served with such notice shall deliver or procure the delivery
to the other Party each and every original and copy of document or electronic
file reproducing, containing, or embodying Confidential Information.

 

14.

FORCE MAJEURE

 

14.1.   The obligations of a Party under this Agreement shall be suspended
during the period and to the extent that such Party is prevented or hindered
from complying therewith by any cause beyond its reasonable control including
(insofar as beyond such control but without prejudice to the generality of the
foregoing expression) strikes, lock-outs, labor disputes, act of God, war, riot,
civil commotion, malicious damage, compliance with any law or governmental
order, rule, regulation or direction, accident, breakdown of plant or machinery,
fire, flood or storm.

 

14.2.   In the event of either Party being so hindered or prevented such Party
shall give notice of suspension as soon as reasonably practicable to the other
Party stating the date and extent of such suspension and the cause thereof and
the omission to give such notice shall forfeit the rights of such Party to claim
such suspension. Any Party whose obligations have been suspended as aforesaid
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause and shall so notify the other Party.
In the event that such cause continues for more than six (6) months, either
Party may terminate this Agreement upon giving to the other Party not less than
sixty (60) days' notice.

 

10

--------------------------------------------------------------------------------



15.

ENTIRE AGREEMENT

 

This Agreement constitutes the entire understanding between the Parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, negotiations and discussions between the Parties relating thereto.

 

16.

AMENDMENTS

 

No amendment or variation of this Agreement shall be effective unless in writing
and signed by a duly authorized representative of each of the Parties.

 

17.

HEADINGS

 

Section headings shall not form part of this Agreement for the purposes of its
interpretation.

 

18.

ASSIGNMENT

 

Neither Party shall, without the prior written consent of the other Party which
shall not be unreasonably withheld or delayed, assign, transfer, sub-contract,
charge, delegate or deal in any other manner with this Agreement or its rights
or duties hereunder or part thereof, or purport to do any of the same, except
that Emergent may assign this agreement to any Affiliate.

 

19.

WAIVER

 

The failure of a Party to exercise or enforce any rights under this Agreement
shall not be deemed to be a waiver thereof nor operate so as to bar the exercise
or enforcement thereof at any time or times thereafter.

 

20.

COUNTERPARTS

 

This Agreement may be signed in two counterparts, both of which taken together
shall constitute one and the same Agreement. Either Party may enter into the
Agreement by signing either such counterpart.

 

21.

NOTICES

 

Any notice given under this Agreement shall be in writing and shall be given by
delivering the same by hand at, or by sending the same by prepaid first class
post (airmail if to an address outside the country of posting) or confirmed
facsimile to the address of the relevant Party set out in this Agreement or such
other address as either Party may notify to the other from time to time. Notices
delivered in accordance with this provision shall be deemed delivered on the day
delivered by hand or confirmed facsimile and three (3) days after delivery by
prepaid first-class post.

 

22.

REMEDIES NOT EXCLUSIVE

 

No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement or now or
hereafter existing in law or in equity or by statute or otherwise.

 

11

--------------------------------------------------------------------------------



23.

SEVERABILITY

 

If any court of competent jurisdiction finds any provision of this Agreement to
be unenforceable or invalid, then such provision shall be ineffective to the
extent of the court's finding without affecting the enforceability or validity
of the remaining provisions of this Agreement.

 

WHEREFORE, the Parties have executed and delivered this Agreement in two
identical copies, each of which is deemed to be an original.

 

Intergen N.V.

Emergent BioDefense Operations Lansing Inc.

 



By: _/s/ Yasmine Gibellini________

By: __/s/ Robert G. Kramer, Sr.__

 

Name:

Yasmine Gibellini

Name:

Robert G. Kramer, Sr.

Title:

Chairman

Title:

President

Date:

March 6, 2008

Date: March 6, 2008

 

 

12

--------------------------------------------------------------------------------



Schedule 1

Products

 

BioThrax® (Anthrax Vaccine Adsorbed)

Recombinant Protective Antigen (rPA) Anthrax Vaccine

Anthrax Immune Globulin

Recombinant Botulinum Vaccine

Botulinum Immune Globulin

 

13

--------------------------------------------------------------------------------



Schedule 2

Territory

 

Bahrain

Jordan

Kuwait

Lebanon

Libya

Oman

Qatar

Saudi Arabia

United Arab Emirates

 

14

 

 